NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5037-18T1

SHIRLEY J. CAMPBELL,

          Plaintiff-Respondent,

v.

JULES L. CAMPBELL,

     Defendant-Appellant.
________________________

                   Submitted September 23, 2020 – Decided October 7, 2020

                   Before Judges Accurso and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Burlington County,
                   Docket No. FD-03-1612-04.

                   Jules L. Campbell, appellant pro se.

                   Respondent has not filed a brief.

PER CURIAM

          Defendant Jules L. Campbell appeals from the June 7, 2019 order that

fixed his child support arears in the sum of $24,512.68, in United States dollars
(USD), pursuant to the Uniform Interstate Family Support Act, N.J.S.A. 2A:4-

30.124 to -30.201 (UIFSA). We affirm.

      Defendant, a New Jersey resident, argues New Jersey did not have subject

matter jurisdiction to enforce his outstanding child support obligation. He also

complains he was not given a fair hearing before his arrears were established,

that the motion judge failed to abide by Australian law, and that there was

fraudulent "spoliation of evidence, the intentional hiding of the law of the

issuing state." We are not persuaded.

      The parties were married in Australia and divorced in 1989.         Their

daughter was born in April 1987. As we detailed in our prior opinion, Campbell

v. Campbell, 391 N.J. Super. 157 (App. Div. 2007) (Campbell I), based on a

consent agreement entered in January 1990 in the Australian Family Court,

defendant was directed to pay child support in the monthly sum of $150

Australian dollars (AUD).

      On February 25, 1997, the Family Court of Australia entered and

registered an order with the Australian Child Support Agency (CSA), modifying

defendant's child support obligation to $120 per week AUD. The order provided

his support obligation would be "suspended during any periods [ex-husband] is




                                                                        A-5037-18T1
                                        2
able to provide documentary evidence that he is registered with the CES and

gainfully seeking employment." 1 Id. at 159.

       In March 2004, plaintiff petitioned the New Jersey courts to enforce

defendant's support obligation. Even though the child support order had been

registered, due to procedural problems, it was vacated in June 2004. Defendant

appeared pro se in August 2004 to argue against registration of the order and in

favor of an abatement of his arrears. The record reflects that at that hearing,

defendant conceded he had not paid child support since 1997 and that if he

wanted to modify his child support obligation, he needed to seek such relief

before the issuing authority, i.e., the Australian courts. See N.J.S.A. 2A:4-

30.135(a); see also N.J.S.A. 2A:4-30.178(c). Aware of UIFSA's parameters, the

motion judge in New Jersey properly registered the order, directed defendant to

pay his weekly child support obligation and to pay down his arrears.

Campbell I, 391 N.J. Super. at 159. Importantly, no appeal was taken from this

2004 order.

       In January 2006, defendant filed a motion in New Jersey to vacate the

registered order. The trial court denied his application, and in 2007, we affirmed



1
    The acronym, "CES," refers to the Commonwealth Employment Service.


                                                                          A-5037-18T1
                                        3
the denial. Id. at 164. No appeal was taken from our decision. Also, in 2006,

the CSA issued a statement declaring:

             [t]his case ended on 7 April 2005, when liable child []
            turned 18 years of age, which is the age of emancipation
            in Australia. However, this case remains open in
            Australia, until the debt is paid in full.

            [Defendant] has never made any effort in paying his
            liability voluntar[il]y to the Australian Child Support
            Agency. He has informed our department, that the
            reason he left Australia was to avoid paying his
            maintenance, and to escape enforcement action in
            Australia.

      Additional enforcement proceedings occurred in 2017, but defendant did

not appeal from, or seek reconsideration of the enforcement orders resulting

from those proceedings.       Subsequently, in April 2019, the Australian

government submitted a letter and "registration statement" to the Family Part in

Burlington County, seeking enforcement of defendant's child support obligation.

The registration statement confirmed defendant's arrears totaled $24,512.68

USD, and the cover letter stated, "the debt is owed to the receiving parent

[plaintiff]. Our position is to ensure the debt is collected and forwarded to

[plaintiff]." The letter also specified, "we request that you continue to enforce

the outstanding arrears."




                                                                         A-5037-18T1
                                        4
      At an enforcement hearing on June 3, 2019, the same motion judge who

presided over an enforcement hearing in 2017 addressed defendant's child

support obligation and considered his objection to a writ of execution. After

taking testimony from defendant, the judge found Australia was "the country

with [continuing exclusive jurisdiction]," and that based on Australia's

certification, defendant owed child support arrears of $24,512.68 USD.

      "[W]e accord great deference to discretionary decisions of Family Part

judges[.]" Milne v. Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012).

This is due to the "family courts' special jurisdiction and expertise in family

matters." Cesare v. Cesare, 154 N.J. 394, 413 (1998). However, "[a] trial court's

interpretation of the law and the legal consequences that flow from established

facts are not entitled to any special deference." Manalapan Realty, L.P. v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      UIFSA provides "unity and structure in each state's approach to the

modification and enforcement of child support orders," both nationally and

internationally. See Youssefi v. Youssefi, 328 N.J. Super. 12, 20 (App. Div.

2000) (citing 42 U.S.C. § 666(f)). For enforcement purposes, New Jersey may

register a support order issued by an initiating tribunal as a foreign judgment.

N.J.S.A. 2A:4-30.168. To contest the validity or enforcement of a registered


                                                                         A-5037-18T1
                                       5
order, the non-registering party must request a hearing within twenty days after

notice of the registration. N.J.S.A. 2A:4-30.172(b)(2). The non-registering

party may seek to vacate the registration, assert defenses to the registered order,

or contest the remedies or amounts. N.J.S.A. 2A:4-30.173. The defenses to the

validity or enforcement of a registered order include that "the issuing tribunal

lacked personal jurisdiction over the contesting party[.]" N.J.S.A. 2A:4-

30.174(a)(1). Once an order from an initiating tribunal is registered, New Jersey

will recognize that state's continuing, exclusive jurisdiction. N.J.S.A. 2A:4-

30.133(c). See Campbell I, 391 N.J. Super. at 162-64.

      Pursuant to N.J.S.A. 2A:4-30.175, "[c]onfirmation of a registered support

order, whether by operation of law or after notice and hearing, precludes further

contest of the order with respect to any matter that could have been asserted at

the time of registration." Moreover, "the law of the issuing state[,]" rather than

the law of New Jersey, continues to govern "the nature, extent, amount, and

duration of current payments under a registered support order." N.J.S.A. 2A:4-

30.171(a)(1). Additionally, New Jersey is to "prospectively apply the law of the

. . . foreign country issuing the controlling order," N.J.S.A. 2A:4-30.171(d), and

the law of the foreign country governs "the computation and payment of

arrearages." N.J.S.A. 2A:4-30.171(a)(2).


                                                                           A-5037-18T1
                                        6
      Consistent with UIFSA, and as we noted in Campbell I, New Jersey

properly registered the child support order in 2004. After our 2007 decision,

additional enforcement proceedings occurred, up to and through 2019, and the

orders resulting from those proceedings were not reconsidered or appealed.

Thus, contrary to defendant's argument, the mere fact that the parties' daughter

reached majority in 2005 did not divest New Jersey of its authority to continue

to enforce Australia's support order. Indeed, New Jersey was obligated to ensure

defendant's arrears were satisfied, pursuant to Australia's documented request in

2019 that New Jersey "continue to enforce the outstanding arrears."

Accordingly, we perceive no basis to disturb the June 7, 2019 order.

      To the extent we have not addressed defendant's remaining arguments, we

find they are without sufficient merit to warrant discussion in this opinion. R.

2:11-3(d)(1)(E).

      Affirmed.




                                                                         A-5037-18T1
                                       7